Case
Case1:19-cv-02472-JPC-DCF
     1:19-cv-02472-RA-DCF Document
                          Document106
                                   108 Filed
                                       Filed08/31/20
                                             09/14/20 Page
                                                      Page11of
                                                            of77
Case
Case1:19-cv-02472-JPC-DCF
     1:19-cv-02472-RA-DCF Document
                          Document106
                                   108 Filed
                                       Filed08/31/20
                                             09/14/20 Page
                                                      Page22of
                                                            of77
Case
Case1:19-cv-02472-JPC-DCF
     1:19-cv-02472-RA-DCF Document
                          Document106
                                   108 Filed
                                       Filed08/31/20
                                             09/14/20 Page
                                                      Page33of
                                                            of77
Case
Case1:19-cv-02472-JPC-DCF
     1:19-cv-02472-RA-DCF Document
                          Document106
                                   108 Filed
                                       Filed08/31/20
                                             09/14/20 Page
                                                      Page44of
                                                            of77
   Case
   Case1:19-cv-02472-JPC-DCF Document106
        1:19-cv-02472-RA-DCF Document 108 Filed
                                          Filed08/31/20
                                                09/14/20 Page
                                                         Page55of
                                                               of77




                                              August 31, 2020




                                  The proposed Protective Order is adopted, with the following
                                  modifications: (1) Any party that seeks to file Confidential
                                  Discovery Material under seal shall electronically file a letter
                                  motion seeking leave to file a document under seal on ECF in
                                  accordance with Standing Order 19-MC-583 and Section 6 of
                                  the SDNY Electronic Case Filing Rules and Instructions. The
                                  letter motion itself shall be filed in public view, should explain
                                  the reasons for seeking to file the document under seal, and
               09/14/2020         should not include confidential information. The proposed
                                  sealed document shall be separately and contemporaneously
                                  filed under seal on ECF and electronically related to the motion.
                                  (2) Any application to maintain the confidentiality of
                                  documents or information at trial shall be made to the trial
DEBRA FREEMAN, U.S.M.J.           judge, in advance of trial.
Case
Case1:19-cv-02472-JPC-DCF
     1:19-cv-02472-RA-DCF Document
                          Document106
                                   108 Filed
                                       Filed08/31/20
                                             09/14/20 Page
                                                      Page66of
                                                            of77
Case
Case1:19-cv-02472-JPC-DCF
     1:19-cv-02472-RA-DCF Document
                          Document106
                                   108 Filed
                                       Filed08/31/20
                                             09/14/20 Page
                                                      Page77of
                                                            of77
